Citation Nr: 1217342	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  04-25 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for hemorrhoids. 

3.  Entitlement to service connection for a sinus condition. 

4.  Entitlement to service connection for a skin disability, to include dermatitis of the lower extremities bilaterally. 
 
5.  Entitlement to service connection for hypertension, to include as secondary to his service-connected diabetes mellitus. 

6.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1970 to December 1971 and September 1973 to September 1976.

The issues regarding a sinus disability and hemorrhoids come before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   The remaining issues come before the Board on appeal from a February 2005 rating decision by the VARO in Waco, Texas.  The Veteran testified at a Board hearing at the RO in April 2008 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The issues were remanded for further development by the Board in July 2009 to afford the Veteran a VA sinus examination, a VA skin examination, and to obtain any additional treatment records.  The VA treatment records were obtained and associated with the claims file.  The Veteran was afforded VA examinations in February 2011 and July 2011.  The examiners provided the requested opinions and a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of service connection for hypertension and a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1973 rating decision denied service connection for hemorrhoids; the Veteran never filed a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for hemorrhoids has been received since the May 1973 rating decision.

3.  The Veteran experienced symptoms of hemorrhoids during active service. 

4.  The Veteran currently has mild residuals of hemorrhoids.

5.  The Veteran's hemorrhoids had their onset during service and are therefore causally and etiologically related to service.  

6.  The Veteran does not have a currently diagnosed sinus disability.

7.  The Veteran did not experience chronic symptoms of a sinus disability or allergic rhinitis during service or continuous symptoms of allergic rhinitis from separation from service. 

8.  The Veteran's mild allergic rhinitis is not causally or etiologically related to the Veteran's military service.  

9.  The Veteran did not experience chronic symptoms of a skin disability during service or continuous symptoms of allergic rhinitis from separation from service. 

10.  The Veteran's skin disability is not causally or etiologically related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The May 1973 rating decision is final.  38 U.S.C.A. § 4005(c) (West 1970), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the May 1973 denial of reopening service connection for hemorrhoids to reopen the claim.  38 U.S.C.A. §§ 1110, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  The criteria for service connection for a sinus disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The record shows that through VCAA letters dated April 2003, July 2004, December 2004, March 2006, and November 2009 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letters to the Veteran were provided in April 2003 and December 2004 prior to the initial unfavorable decisions in March 2004 and February 2005, respectively.  In this case, the Veteran was also advised of the criteria for rating a disability and those governing effective dates of awards in the March 2006 letter, prior to the most recent adjudication by the RO.   

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in March 2004, June 2006, February 2011, July 2011, and August 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  Therefore, the examination reports are adequate to decide the claims of service connection.  Thus, further examination is not necessary regarding the issues on appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claims for service connection.  The VLJ asked questions to ascertain whether the Veteran had a current disability, symptoms of a disability during service, and why the Veteran believes any current disability is related to service.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

New and Material Evidence - Hemorrhoids

The Veteran's claim to reopen involves a claim of entitlement to service connection for hemorrhoids.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for a back disability was originally denied in May 1973.  The Veteran did not file a notice of disagreement regarding the May 1973 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 4005(c) (West 1970), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2011).  The Veteran also did not submit any information or evidence within one year of the May 1973 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, material evidence could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO originally denied service connection for a back disability in May 1973, finding that no evidence showed hemorrhoids during service.  The RO reopened the claim in March 2004, but denied the issue on the merits.  The present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the prior final rating decision in May 1973, VA has received additional evidence, including a VA examination showing minimal residuals of hemorrhoids and lay evidence indicating hemorrhoids during service.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for hemorrhoids.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service Connection - Hemorrhoids

The Veteran contends that he has hemorrhoids that are related to his active service.  The Veteran testified that he first had problems while stationed in Fort Eustis, Virginia in 1971.  He used Preparation H and treated the hemorrhoids himself.  The Veteran acknowledged that he had surgery in 1988 at a private facility that removed his hemorrhoids.  He now experiences occasional itching.  His ex-wife noted in a September 2011 statement that the Veteran experienced severe bleeding in 1987 and she took him to the hospital where he required surgery.  

A February 1973 private treatment record shows a hospital admission due to a long history of hemorrhoids.  The Veteran reported at that time that he has intermittent exacerbations of pain in the anal area associated with prolapse of his hemorrhoids.  The Veteran was examined and discharged on a course of conservative therapy.  

The Board acknowledges that the Veteran's service treatment records are silent regarding any complaints, treatment, or diagnosis of hemorrhoids.  However, the lack of medical evidence does not cause the Veteran's testimony to be discredited.   See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Veteran is certainly competent to testify as to symptoms of hemorrhoids, which he treated with Preparation H.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  Additionally, a private medical record dated a little over a year after his first separation from service noted a "long history" of hemorrhoids.  This statement seems to support the Veteran's claim that he did not develop hemorrhoids at the time of his appointment, but rather developed them some significant period of time prior.  Based on the Veteran's competent and credible testimony and the February 1973 treatment record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's hemorrhoids began during service.  

The Veteran testified at the April 2008 hearing that he no longer has prolapsed hemorrhoids, but he does experience some intermittent itching.  The VA examiner in March 2004 noted minimal residual symptoms of itching.  With recurrent itching, the Veteran uses Preparation-H with control of his symptoms.  Upon rectal examination, the examiner noted a pinpoint hemorrhoidal tag at twelve o'clock and a minimal sized hemorrhoidal tag at nine o'clock.  He diagnosed a past history of internal hemorrhoids with prolapse with status postoperative repair, minimal residual symptoms, and no significant disability.  Based on the Veteran's testimony and the VA examiner's findings, the Board finds that the Veteran has residual symptoms of his hemorrhoids.  

As the Veteran's hemorrhoids began during service and he currently has residuals of that disability, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for residuals of hemorrhoids is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection - Sinus Disability

The Veteran contends that he has a sinus disability that is related to active service.  The Veteran testified at the April 2008 Board hearing that he developed sinus problems within days of landing in Vietnam.  His sinuses would drain into the back of his throat causing hoarseness and sickness.  The Veteran stated that they gave him chloraseptic and he took shots.  He would go to the dispensary every other week or so to receive the shots when he was not in the field, otherwise he would receive the shots every 30 days or sometimes longer.

Service treatment records show no complaints, treatment, or diagnosis of a sinus disability.  The Veteran's January 1970 pre-induction report of medical examination noted the Veteran's sinuses as clinically normal.  The January 1970 pre-induction  report of medical history showed no history or current symptoms of sinusitis, hay fever, chronic or frequent colds, or ear, nose, or throat trouble.  In December 1950, the Veteran was diagnosed with a cold and an inflamed pharynx.  On the November 1971 separation report of medical examination, the examiner noted the Veteran's sinuses as clinically normal.

Service treatment records show a complaint of a cold in August 1974 with the throat slightly inflamed.  On the September 1973 entry report of medical history, the Veteran specifically noted no history or current symptoms of sinusitis, hay fever, chronic or frequent colds, or ear, nose, or throat trouble.  On the corresponding report of medical examination, the Veteran's sinuses were noted as clinically normal.  On his September 1976 separation report of medical history, the Veteran again noted no history or current symptoms of sinusitis, hay fever, chronic or frequent colds, or ear, nose, or throat trouble.  On the corresponding report of medical examination, the examiner found the Veteran's sinuses to be clinically normal.   

Post-service, VA treatment records show a complaint of the Veteran's nose being always stopped up, sinus drainage, and occasional bleeding.  The Veteran also complained of sinus drainage related to his throat.      

The Veteran was afforded a VA examination in July 2011.  The Veteran complained of a history of a runny nose, runny eyes, and the need to clear his throat.  He also felt that he had excessive mucus.  The Veteran stated that he was not on medication for the condition and he did not note any history of recurrent infections requiring antibiotics.  The examination revealed no evidence of nasal obstruction with normal nasal mucosa.  The examiner noted a free flow of air through the bilateral nasal cavities.  Examination of the mouth and oropharynx  was unremarkable.  A fiberoptic nasal endoscopy was performed, at which time no significant mucosal edema was noted.  The examiner diagnosed very mild allergic rhinitis, suspected.  The examiner reviewed the service treatment records and the claims file and noted that the Veteran was not treated for and did not complain of chronic sinusitis or chronic allergic rhinitis.  The examiner noted that the Veteran does not have chronic sinusitis.  He also noted that the Veteran's current signs and symptoms of mild allergic rhinitis were not incurred on active duty.  Therefore, the examiner opined that it is less likely than not that his current mild allergic rhinitis might be related to military service.  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience symptoms of a sinus disability during service.  Although competent to report symptoms of a sinus disability, the Board finds the Veteran's statements regarding the onset and treatment of his disability to be not credible.  

The Board finds that the Veteran's more recently-reported history of onset during service and continued symptoms of a sinus disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of sinusitis, hay fever, chronic or frequent colds, or ear, nose, or throat trouble.  

Specifically, the service separation examination report reflects that the Veteran was examined and his sinuses were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).

The Board also notes that the Veteran filed a VA disability compensation claim for service connection for a several disorders in 1973, shortly after service in Vietnam, but did not claim service connection for a sinus disability or make any mention of related symptomatology.  Rather, the Veteran submitted a claim for a sinus disability thirty years after he submitted his first claim.  

The Board notes that the Veteran reported treatment during service to include shots provided by the military every other week or as often as he could return to the rear.  Although the Veteran's service treatment records include treatment for other disabilities during this time period, no mention of sinus symptoms or any treatment are included.  A treatment such as injections would have been documented as the Veteran would not have obtained the injections himself and would have had them administered by a medical professional.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Finally, the Board points out that the Veteran did not claim that symptoms of his disorder began in service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board has weighed the Veteran's statements regarding the onset of his sinus symptoms and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and the absence of complaints or treatment during service and for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of onset of symptoms during service or continuity of symptoms since service separation. 

Although the Veteran is competent, he has been found not credible regarding this issue.  Therefore, the Board must rely on the remaining evidence of record.  No medical evidence of record finds a relation between active duty service and the Veteran's current mild allergic rhinitis.  The only medical opinion in the file was provided by the VA examiner in July 2011.  The examiner opined that it is not at least as likely as not that the veteran's mild allergic rhinitis is due to military service.  There is no contrary medical opinion of record.

Additionally, the July 2011 examiner determined that the Veteran had no sinus disability.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  There is also no evidence of a sinus disability at any point during the claim or appeal period beyond the Veteran's lay recitation of his medical history, which has been found not credible.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Based on the evidence of record, the Board finds that the weight of the evidence is against a claim of service connection for a sinus disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection - Skin Disability

The Veteran contends that he has a skin disability, specifically of his lower legs, that is related to active service.  The Veteran testified at the April 2008 Board hearing that his legs became scaly while in Vietnam and he was treated with hydrocortisone cream.  He asserted that his skin has been the same since he left Vietnam.  

Service treatment records show no complaints, treatment, or diagnosis of a skin disability during service.  The January 1970 pre-induction  report of medical history showed no history or current symptoms of skin diseases.  The Veteran's January 1970 pre-induction report of medical examination found the Veteran's lower extremities and skin as clinically normal.  In December 1970, the Veteran was diagnosed with a tinea infection of the chest and abdomen.  The examiner noted small spots of rash.  On the November 1971 separation report of medical examination, the examiner noted the Veteran's skin and lower extremities as clinically normal.  

On the September 1973 entry report of medical history, the Veteran noted no history or current symptoms of a skin disease.  On the corresponding report of medical examination, the Veteran's lower extremities and skin were found to be clinically normal.  The Board notes that the Veteran injured his right foot or calf several times between 1973 and 1976, yet in none of the examinations did the examiner note any skin disability of the lower extremities.  On his September 1976 separation report of medical history, the Veteran again noted no history or current symptoms of a skin disease.  On the corresponding report of medical history, his skin and lower extremities were also found clinically normal.  

In June 2004, VA treatment records show an itchy rash on the Veteran's shins.  The examiner diagnosed dermatitis.  In February 2005, the Veteran requested a refill of his ointment related to itchiness of the skin.  

The Veteran was afforded a VA examination in February 2011.  At that time, the Veteran reported a persistent rash predominantly on the legs, but spreading to the hands and arms over the last five years that began in Vietnam.  The Veteran described it as a scaly itching rash that flares up monthly on the arms, legs, and hands.  He applies hydrocortisone cream 1% once a day and Betamethasone valerate 0.1% lotion twice daily for itching.  Flares occur once a month year-round, but his symptoms become persistent through January and February with flares weekly.  The examiner noted that the skin of the legs and feet was quite dry with mild scaling.  Additionally, on the anterior tibial surfaces the examiner found patches of hyperpigmentation.  On the palms of each hand, the examiner noted severe thickening and hyperkeratosis of the skin with scaling and some fissuring.  The examiner diagnosed chronic atopic eczema involving the hands, forearms, and distal legs bilaterally.  

The examiner subsequently reviewed the Veteran's claims file, to include his service treatment records, in August 2011 and provided a nexus opinion.  The examiner noted that the Veteran has a chronic scaling itching skin condition most prominent on the palms of both hands, but with some mild involvement of the distal forearms and distal legs.  The examiner noted that the claims file revealed no treatment for a skin condition of the arms, legs, or hands while the Veteran was in service.  The examiner opined that it is unlikely that the Veteran's chronic skin disorder was related to his military service as he was never diagnosed or treated for a condition involving the hands, arms, and legs while on active duty. 

The Board notes that the Veteran's more recently-reported history of onset of symptoms during service and continuity of symptoms from separation from service is inconsistent with the other evidence of record.  While he now asserts that his disability began during service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of a skin disability.  

The service separation examination report reflects that the Veteran was examined and his skin and lower extremities were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).

The Board notes that the Veteran was treated on numerous occasions during service for other complaints, without indicating any skin disability.  The Veteran specifically injured his calves and his feet on multiple occasions, yet the Veteran reported no skin symptoms and the examiners noted no skin symptoms upon physical examination.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board notes that the Veteran filed a VA compensation claim in May 1973, shortly after his first period of service, but did not claim service connection for a skin disability or make any mention of skin symptomatology for thirty years after the original claim.  Additionally, the Veteran did not claim that symptoms began during service until he filed his current disability claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board has weighed the Veteran's statements as to onset and continuity of symptomatology and finds that his current recollections made in connection with a claim for VA compensation benefits are of less probative value than his previous more contemporaneous in-service history and findings at service separation and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the Veteran is not credible regarding the onset and continuity of a skin disability.  The Board finds that the weight of the lay and medical evidence is against a finding of onset of symptoms during service and continuity of symptoms since service separation. 

As the Veteran has been found not credible regarding the onset of his skin disability, the Board must rely on the remaining evidence of record.  No other evidence of record finds a relationship between the Veteran's skin disability and his active service.  The only medical opinion in the claims file was provided by a VA examiner in August 2011.  The examiner opined that it is unlikely that the Veteran's chronic skin disorder was related to his military service.  There is no contrary medical opinion of record.  

Based on the evidence of record, the Board finds that the weight of the evidence is against the claim and service connection for a skin disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hemorrhoids is reopened.  

Entitlement to service connection for hemorrhoids is granted. 

Entitlement to service connection for a sinus condition is denied. 

Entitlement to service connection for a skin disability, to include dermatitis of the lower extremities bilaterally, is denied. 


REMAND

After the September 2011 supplemental statement of the case (SSOC), the appellant submitted additional evidence, including a statement from his doctor relating to his hypertension.  In a February 2012 response form, the Veteran specifically declined to waive preliminary RO review of the new evidence and requested that the Board remand the issue back to the AOJ for review of the additional evidence.  

Additionally, the record also contains a statement from the VA psychologist dated after the September 2011 SSOC.  The letter indicates that the Veteran was attending a testing session for a formal psychological assessment for diagnostic clarification.  The examiner expected the assessment to be complete at the end of September and the report available in October 2011.  The report is not currently associated with the claims file.  Therefore, the RO must attempt to obtain and associate with the claims file any outstanding records before a decision on the merits may be made.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain and associate with the claims file any outstanding VA treatment records from the VA Medical Center in Dallas, Texas, dated from May 2010 to the present, specifically to include the September 2011 psychological assessment.

2.  The RO should review the expanded record (to include all evidence received since the SSOC)  and accomplish any further development deemed necessary by the RO.  The RO should then readjudicate the Veteran's claims with consideration of all evidence in the claims file.  The RO should issue an SSOC and afford the appellant an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


